Opinion issued January 13, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00415-CR
                             NO. 01-13-00416-CR
                             NO. 01-13-00417-CR
                          ———————————
                    JAVIER NOEL CAMPOS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                 On Appeal from the 184th District Court
                           Harris County, Texas
              Trial Court Case No. 1328806, 1328807, 1308988



                                OPINION

     A jury convicted appellant, Javier Noel Campos, of three counts of the first-

degree felony offense of aggravated sexual assault of a child and assessed
punishment at sixty-eight years’ confinement for all three cases. 1 The trial court

ordered that the sentences for cause numbers 1308988 and 1328806 run

concurrently and that the sentence for cause number 1328807 be served

consecutively. 2

      In thirteen issues, appellant contends that (1) the State failed to present

sufficient evidence that he committed the offense; (2) the trial court erred in

overruling his motion for mistrial made when the State referred to an extraneous

bad act during opening statements; (3) the trial court erroneously allowed the

testimony of the outcry witness to exceed the scope of the information contained in

the statutory outcry notice; (4) the trial court erroneously allowed the forensic

interviewer to testify to matters outside of her expertise; (5) the trial court

erroneously allowed a witness to testify about her suspicions regarding appellant

formulated in response to a conversation with another witness; (6) the trial court

erroneously admitted the content of text messages through the testimony of a

witness when the messages themselves had been deleted; (7) the trial court

erroneously denied a motion for mistrial made when the complainant referenced a

letter sent to him by appellant while appellant was “in prison”; (8) the trial court

1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i)–(iii) (Vernon Supp. 2014).
2
      Trial court cause number 1328806 resulted in appellate cause number 01-13-
      00415-CR. Trial court cause number 1328807 resulted in appellate cause number
      01-13-00416-CR. Trial court cause number 1308988 resulted in appellate cause
      number 01-13-00417-CR.

                                         2
erroneously denied his motion to testify free from impeachment by prior

convictions; (9) the trial court erroneously allowed the State to impeach him with a

conviction that was more than ten years old; (10)–(11) the trial court erroneously

allowed the State to impeach him with two misdemeanor convictions for offenses

that did not constitute crimes involving moral turpitude; (12) the trial court

erroneously overruled his objection that the State improperly shifted the burden of

proof to him during closing argument; and (13) the trial court erroneously

cumulated his sentence in cause number 1328807.

        We affirm.

                                       Background

        The State indicted appellant for three counts of aggravated sexual assault of

a child.    The first count alleged that appellant sexually assaulted C.G.J., the

complainant, by placing his sexual organ in C.G.J.’s anus. The second count

alleged that appellant placed his sexual organ in C.G.J.’s mouth. The third count

alleged that appellant caused C.G.J.’s sexual organ to penetrate appellant’s mouth.

The three indictments all alleged that these acts occurred on or around July 11,

2005.

        In the summer of 2005, A.G., her husband, C.W., her ten-year-old son,

C.G.J., and her daughter moved into the Embers Apartments in Pasadena.

Appellant, who was thirty-three years old at the time, lived in the same apartment



                                          3
complex. A.G. testified that she thought appellant was polite and a “really nice

guy.” Appellant offered to help A.G. drive C.G.J. to school, he bought C.G.J.

clothes and toys, and A.G. let C.G.J. spend the night with friends at the apartment

in which appellant was also living. A.G. noticed that appellant spent more time

with C.G.J. than with other children at the apartment complex, but she believed

that appellant thought C.G.J. needed a “good role model in his life,” and she was

grateful for any help appellant could provide.

      C.G.J. eventually left the Embers Apartments and went to live with A.G.’s

sister, M.N., and her family. Subsequently, A.G. started to become suspicious of

appellant. At this point in A.G.’s testimony, the State approached the bench to

inform the trial court that appellant had sent C.G.J. some text messages that M.N.

had seen and then discussed with A.G. and that appellant had then approached

A.G. at work because he had not seen C.G.J. in a while. The State wanted A.G. to

testify about her conversation with appellant, but it stated that it needed to set up

the fact that A.G.’s opinion of appellant had changed. Defense counsel objected

on hearsay grounds to any testimony about the text messages, and she also

objected on hearsay grounds to any testimony from A.G. about her opinion of

appellant changing after she spoke with M.N. After a lengthy discussion with the

State and defense counsel, the trial court stated that it would allow the State to ask

A.G. if her attitude toward appellant changed at some point and what caused that



                                          4
attitude shift. The court then said that A.G. could respond that a conversation with

M.N. changed her opinion.

      In the presence of the jury, the State asked A.G., “[D]id you ever become

suspicious of the defendant’s interactions with [C.G.J.]?” A.G. responded, “I

really became suspicious after a conversation I had with my sister.        I had a

conversation with my brother-in-law and my sister; and it made me very, very

suspicious.”   A.G. testified that after she had this conversation with M.N.,

appellant came to see her at work. He was very emotional and was crying, and he

apologized to A.G. and told her that “he loved my son and that he just wanted to

see him.”

      In 2011, A.G. and C.G.J. were having a conversation and appellant’s name

was mentioned. A.G. asked C.G.J. if appellant had “ever tried anything on you.”

C.G.J. said yes, and A.G. asked him if appellant made C.G.J. have sex with him.

C.G.J. again said yes, although he did not give any further details about what had

happened. A.G. then took C.G.J. to the Pasadena Police Department to report the

offenses.

      The State called M.N., and, before she testified, the prosecutor informed the

trial court that she would testify about text messages C.G.J. had received from

appellant. The trial court then held a hearing outside the presence of the jury to

elicit testimony from M.N. concerning how she knew the text messages came from



                                         5
appellant. M.N. identified appellant in court, and she testified that when C.G.J.

came to live with her he had a cell phone that appellant had given him. She

testified that C.G.J. referred to appellant as “Godfather,” that C.G.J. did not refer to

anyone else by this name, that the name associated with appellant on C.G.J.’s cell

phone was “Godfather,” and that she had seen text messages on the phone from

“Godfather.” M.N. saw text messages from “Godfather” stating, “Why haven’t

you called me? I miss you. I can’t live without you. Why are you doing this to

me?”

       M.N. testified that, based on the text messages, she confronted appellant,

warned him to stay away from C.G.J., and told him that she would contact the

police. Appellant did not deny sending those messages. Later that day, M.N.

asked C.G.J. if she could see his phone, but he had already deleted the text

messages at appellant’s direction. M.N. filed a police report against appellant for

stalking. 3   Defense counsel objected to M.N.’s testimony concerning the text

messages on both hearsay and authentication grounds. The trial court ruled: “I




3
       The prosecutor referenced this incident in its opening statement by stating, “And
       you’re going to hear how [M.N. and her husband] finally confronted [appellant]
       and did more than that. They went and filed a police report against him for
       stalking.” Defense counsel objected, arguing that the stalking incident “has
       nothing to do with any intent to any sex act or to any sex crime.” The trial court
       stated that the stalking offense “shows [appellant’s] incredible focus on this one
       child and his relationship with the child.” The trial court overruled the objection
       and appellant’s subsequent motion for mistrial.

                                            6
find that there is sufficient authentication. And, of course, an admission [of a party

opponent] is an exception to the hearsay rule. So your objection is overruled.”

      Before the jury, M.N. testified that she had concerns about appellant’s

relationship with C.G.J. because appellant “obviously was way too old to be

hanging out with my nephew.” She thought it “wasn’t good for [C.G.J.]” that he

was at appellant’s apartment all the time. M.N. testified that she had observed

negative changes in C.G.J.’s behavior, such as an increasing amount of anger, and

that he had been performing very poorly in school before coming to live with her

family. She testified that she did not allow C.G.J. to have contact with appellant,

but because appellant had given C.G.J. a cell phone they were still in contact via

text message. She stated that she saw text messages on C.G.J.’s phone from

appellant that read, “Why aren’t you picking up? Do you not love me? I feel sick

without you.” M.N. confronted appellant, who did not deny sending the text

messages, and she then filed a police report against appellant. C.G.J. never said

anything to M.N. about being sexually abused.

      Stephanie Jones, with the Children’s Assessment Center, conducted C.G.J.’s

forensic interview. The State identified Jones as a person to whom C.G.J. had

made an outcry in a pretrial “Notice of Intention to Use Child Abuse Victim’s

Hearsay Statement.” In that notice, the State summarized C.G.J.’s statements to

Jones as follows:



                                          7
      On or about May 9, 2011, the complainant told Stephanie Jones, that
      the defendant had befriended him and treated him like a son. The
      defendant had him stand in front of a window and the defendant
      performed oral sex on the complainant. The complainant further
      stated that the defendant took advantage of him and raped him. The
      defendant stated that he had already seen the complainant’s penis so
      he should show it to him. The complainant told Stephanie Jones that
      the defendant touched his penis. The complainant also stated that if
      he did sexual favors for the defendant he would buy him things. The
      complainant stated that he performed oral sex on the defendant. Also,
      the defendant would masturbate while looking at the complainant and
      tell the complainant “he had a nice ass.” Also, the defendant placed
      his penis inside the complainant’s anus and licked his anus.

Before Jones testified, defense counsel made the following objection:           “My

complaint is that according to the notice, that some of those statements are not

outcry statements pursuant to 38.071 about a crime or a wrong describing any sex

acts.” In overruling appellant’s objection, the trial court stated: “I found that the

outcry statement made to the child’s mother is reliable, that the probative value

outweighs the prejudicial value, and that adequate notice was given under the

outcry statute.”

      Jones testified that C.G.J. appeared “very nervous” at the beginning of his

forensic interview, but that he gave detailed responses to her open-ended questions.

The following exchange occurred during her direct examination:

      [The State]:              Did he describe the abuse?
      [Jones]:                  Yes.
      [The State]:              What did he say?




                                         8
      [Jones]:                 The first time it happened, he was at an
                               apartment where he—
      [Defense counsel]:       Objection, Your Honor. This is outside the
                               scope of the actual statement that was—
                               outcry statement we discussed earlier.
      The Court:               I don’t recall exactly what you said about
                               that, just other statement. May I see the
                               notice? Thank you. Your objection is
                               overruled.

Jones testified that C.G.J. described the abuse. C.G.J. told Jones that he was

sleeping at appellant’s apartment, that appellant woke him up, told him to look out

the window to make sure no one was coming, and performed oral sex on him.

C.G.J. also told Jones that sexual abuse happened on other occasions. C.G.J. told

Jones that, on some occasions, appellant made him perform oral sex on appellant,

and on other occasions appellant would anally penetrate him. C.G.J. indicated that

all of these acts occurred on more than one occasion. C.G.J. was able to provide

details concerning the acts of abuse, he described watching pornographic videos

with appellant, and he described how appellant would promise him gifts in

exchange for performing sexual acts.

      The State asked Jones whether C.G.J.’s responses were “consistent with a

child that had been sexually abused.” Defense counsel objected on speculation

grounds and on the basis that Jones “is not an expert with respect to making that

evaluation.” The trial court informed the State, “You will need to qualify her.”

Jones testified that she did not know the exact number of forensic interviews that

                                        9
she had conducted, but she estimated that, in eighteen months, she had conducted

over 1500.4 She also testified that she has seen children not disclose any abuse,

that children sometimes give answers inconsistent with someone who has been

sexually abused, and that children sometimes give answers consistent with sexual

abuse. The State again asked Jones whether C.G.J. gave answers consistent with

someone who had been sexually abused. Defense counsel again objected:

      She’s not qualified to make this assessment. It’s out of the scope of
      her training. She has stated that she has only given 1500 interviews
      within an 18-month period of time. That doesn’t make her an expert
      with respect to making that particular evaluation.

The trial court overruled this objection. Jones testified that she believed C.G.J.’s

answers and demeanor were consistent with a child who had been sexually abused.

      C.G.J. testified that he moved into the Embers Apartments with his family

during the summer following his fifth-grade year and that he met appellant while

playing outside at the complex. C.G.J. testified that appellant bought him clothing

and toys, that appellant would take him and other children from the apartment

complex on fishing trips, and that he viewed appellant as a father figure.

Eventually, appellant started spending time alone with C.G.J., and appellant would



4
      Jones also stated, at the beginning of her testimony, that she had a master’s degree
      in social work, that she has training in forensic interviewing “as well as domestic
      violence and trauma,” and that she had worked as an investigator with Child
      Protective Services before becoming a forensic interviewer at the Children’s
      Assessment Center.

                                           10
show C.G.J. pornographic magazines and videos. This behavior then escalated to

sexual abuse.

      C.G.J. testified that, on the first occasion of sexual abuse, appellant

performed oral sex on him. Appellant later forced him to perform oral sex on

appellant, and both of these acts occurred on at least twelve occasions over the

course of the summer. Eventually, appellant’s conduct escalated to the point of

anally penetrating C.G.J. C.G.J. testified that he did not immediately tell anyone

because he was embarrassed and afraid that appellant would hurt him and his

family. He also testified that appellant referred to him as his son and that he made

C.G.J. feel special. He stated that appellant also has a tattoo of C.G.J.’s face on his

arm and that he was present when appellant got that tattoo.

      The State asked C.G.J. whether appellant sent him letters in addition to text

messages. C.G.J. responded that he did. The State asked C.G.J. to identify State’s

Exhibit 14, a letter dated July 2007, which he did by saying, “Letters from

[appellant] being in prison.”      The trial court immediately sustained defense

counsel’s objection and instructed the jury to disregard C.G.J.’s statement. The

trial court denied appellant’s motion for mistrial. The trial court then admitted a

redacted copy of Exhibit 14. C.G.J. testified that appellant had written “SWAK”

on the envelope, which appellant, in the letter, clarified meant “sealed with a lot of

kisses.” C.G.J. also testified that the letter included such statements as “Love you,



                                          11
[C.G.J.],” “Thinking of you” with a heart, and “If you care, mijo, find me a picture

of you and send it with your next letter. Okay? I really miss seeing you. I miss

your hugs and kisses.”

      Appellant called three people who had also lived at the Embers Apartments

as witnesses on his behalf: Sergio Lara, I.G., 5 and Kanny Duenas. I.G. and

Duenas were approximately the same age as C.G.J. and testified that they would

often play with him around the apartment complex. All three witnesses testified

that appellant was like a father figure to them. Lara testified that he has a tattoo

representing appellant, that appellant has one representing him, and that appellant

has sent him letters before that said “sealed with a kiss.”        I.G. testified that

appellant routinely took them on fishing trips and that he would buy food, clothing,

toys, and sporting equipment for all of the children at the apartment complex. I.G.

stated that appellant also has a tattoo representing I.G. and I.G.’s daughter on his

arm. All three witnesses testified that appellant appeared to have an appropriate

relationship with C.G.J.

      Appellant testified on his own behalf. Before he testified, the trial court held

a hearing on appellant’s motion to testify free from impeachment by prior

convictions. The State proposed impeaching appellant with four prior convictions:

5
      In 2004, appellant was convicted of harboring a runaway child, I.G., and in 2006,
      he was convicted of misdemeanor assault on a family member, and I.G. was the
      complainant. Because I.G. was a minor at the time of these offenses, we refer to
      him by his initials.

                                         12
a 2009 felony conviction for possession of a controlled substance, a 2006

misdemeanor conviction for assault on a family member, a 2004 misdemeanor

conviction for harboring a runaway child, and a 1992 felony conviction for

aggravated assault. Appellant argued that the State could not establish that the

probative value of these convictions outweighed their prejudicial effect. Appellant

also argued that the State could not use either of the misdemeanor convictions for

impeachment because those offenses did not involve moral turpitude, and he

argued that the 1992 conviction was too remote to use for impeachment. The trial

court found that both misdemeanor convictions involved moral turpitude and that

the 2006 misdemeanor conviction “tacked onto” the 1992 conviction, making it not

remote. The trial court allowed the State to use all four prior convictions for

impeachment. 6

      Appellant testified that after Garcia and her family moved to the Embers

Apartments, he tried to include C.G.J. in activities with the other children at the

complex. Appellant testified that C.G.J., I.G., and Kanny Duenas were all “like a


6
      The State asked appellant about these convictions on cross-examination. The trial
      court, at defense counsel’s request, instructed the jury that it could consider
      appellant’s prior convictions only for the purpose of determining his credibility.
      The trial court included a substantially similar instruction in the written charge.
      The State later asked appellant to clarify that the runaway child he harbored in
      2004 and the complainant in the misdemeanor assault conviction was I.G., who
      had already testified. The State mentioned the 2004 harboring a runaway child
      conviction once more during closing arguments when it summarized I.G.’s
      testimony supporting appellant.

                                          13
little son” to him and that he missed C.G.J. after his family moved from the

apartment complex, which is why he got a tattoo that represented C.G.J. Appellant

denied ever having sexual contact with C.G.J. or doing anything inappropriate with

him.

       During closing arguments, the State summarized C.G.J.’s testimony

concerning his outcry to Garcia, his subsequent meeting with the police, and his

forensic interview. The prosecutor stated, “Now, has Defense counsel offered any

evidence—anything to suggest why a 16-year-old boy would make this up?”

Defense counsel objected “to any reference as to why. We have no burden of

proof.” The trial court overruled defense counsel’s objection.

       The jury found appellant guilty of three counts of aggravated sexual assault

of a child and assessed punishment at sixty-eight years’ confinement for each

count. The State filed a motion to cumulate the sentences pursuant to Penal Code

section 3.03. The trial court granted the State’s motion and ordered appellant’s

convictions in cause numbers 1308988 and 1328806 to run concurrently and his

conviction in cause number 1328807 to be cumulated and to begin after appellant

completes his sentences for cause numbers 1308988 and 1328806. This appeal

followed.




                                        14
                               Sufficiency of the Evidence

      In his first issue, appellant contends that the State failed to present sufficient

evidence that he sexually assaulted C.G.J.

      A. Standard of Review

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact

finder could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011) (holding that

Jackson standard is only standard to use when determining sufficiency of

evidence). The jurors are the exclusive judges of the facts and the weight to be

given to the testimony. Bartlett v. State, 270 S.W.3d 147, 150 (Tex. Crim. App.

2008). A jury, as the sole judge of credibility, may accept one version of the facts

and reject another, and it may reject any part of a witness’s testimony. See Sharp

v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); see also Henderson v.

State, 29 S.W.3d 616, 623 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d)

(stating jury can choose to disbelieve witness even when witness’s testimony is

uncontradicted).   We may not re-evaluate the weight and credibility of the

evidence or substitute our judgment for that of the fact finder. Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007).             We afford almost complete



                                          15
deference to the jury’s credibility determinations. See Lancon v. State, 253 S.W.3d
699, 705 (Tex. Crim. App. 2008). We resolve any inconsistencies in the evidence

in favor of the verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App.

2000); see also Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)

(“When the record supports conflicting inferences, we presume that the factfinder

resolved the conflicts in favor of the prosecution and therefore defer to that

determination.”).

      B. Aggravated Sexual Assault of a Child

      To establish that appellant committed the offenses of aggravated sexual

assault of C.G.J. as charged in the indictments, the State had to prove that appellant

intentionally or knowingly (1) penetrated C.G.J.’s anus with his sexual organ;

(2) penetrated C.G.J.’s mouth with his sexual organ; and (3) caused C.G.J.’s sexual

organ to penetrate his mouth. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i)–

(iii) (Vernon Supp. 2014).

      A conviction for aggravated sexual assault of a child is “supportable on the

uncorroborated testimony of the victim of the sexual offense.” TEX. CODE CRIM.

PROC. ANN. art. 38.07(a) (Vernon Supp. 2014); Martinez v. State, 178 S.W.3d 806,

814 (Tex. Crim. App. 2005) (noting that article 38.07 “deals with the sufficiency of

evidence required to sustain a conviction for” certain sexual offenses) (emphasis in

original). The State has no burden to produce any corroborating or physical



                                         16
evidence. Martines v. State, 371 S.W.3d 232, 240 (Tex. App.—Houston [1st Dist.]

2011, no pet.); see also Lee v. State, 176 S.W.3d 452, 458 (Tex. App.—Houston

[1st Dist.] 2004) (“The lack of physical or forensic evidence is a factor for the jury

to consider in weighing the evidence.”), aff’d, 206 S.W.3d 620 (Tex. Crim. App.

2006). Likewise, a child victim’s outcry statement alone can be sufficient to

support a sexual assault conviction. See Jones v. State, 428 S.W.3d 163, 169 (Tex.

App.—Houston [1st Dist.] 2014, no pet.); Tear v. State, 74 S.W.3d 555, 560 (Tex.

App.—Dallas 2002, pet. ref’d).

      Here, C.G.J. testified that he met appellant during the summer between his

fifth and sixth grade years of school when he moved into a new apartment complex

and that appellant would often play with the children at the complex and would

buy them gifts. C.G.J. viewed appellant as a father figure, and appellant referred to

him as his son. Appellant showed C.G.J. pornographic magazines and videos, and

this behavior eventually escalated to sexual abuse. C.G.J. testified unequivocally

that appellant performed oral sex on him, that appellant forced him to perform oral

sex on appellant, and that appellant penetrated his anus with his sexual organ.

C.G.J. estimated that appellant performed these acts on at least twelve occasions

over the summer. C.G.J. testified that he did not tell anyone about the abuse when

it occurred because he was scared and embarrassed.




                                         17
      C.G.J. testified to the essential elements of each of the three charged

offenses of aggravated sexual assault of a child. See TEX. PENAL CODE ANN.

§ 22.021(a)(1)(B)(i)–(iii). His testimony, standing alone, is sufficient to sustain

appellant’s convictions. See TEX. CODE CRIM. PROC. ANN. art. 38.07(a); Jones,
428 S.W.3d at 169; Martines, 371 S.W.3d at 240; Lee, 176 S.W.3d at 458.

Moreover, Stephanie Jones, the forensic interviewer and one of the State’s outcry

witnesses, testified that C.G.J. disclosed that appellant had sexually abused him by

performing oral sex on him, forcing him to perform oral sex on appellant, and

penetrating his anus. C.G.J.’s outcry statement is also sufficient, standing alone, to

sustain a sexual assault conviction. See Jones, 428 S.W.3d at 169; Tear, 74
S.W.3d at 560.

      In arguing that the State failed to present sufficient evidence, appellant

points to several facts that, he contends, render the evidence insufficient. For

example, he points out that C.G.J. did not make an outcry until approximately six

years after the abuse occurred; on an earlier occasion, C.G.J. denied that appellant

had abused him; C.G.J. never told anyone at his school or any family members that

he had been abused; and C.G.J. had six years’ worth of “normal” medical

examinations that did not indicate that any abuse had occurred. All of these points

impact C.G.J.’s credibility.      C.G.J. unequivocally testified that appellant

committed acts constituting aggravated sexual assault, and his testimony alone is



                                         18
sufficient to support the conviction. See, e.g., Jones, 428 S.W.3d at 169. The jury

heard the evidence, credited C.G.J.’s testimony, and found appellant guilty. We

may not re-evaluate the weight and credibility of the evidence or substitute our

judgment for that of the fact finder. See Williams, 235 S.W.3d at 750; see also

Lancon, 253 S.W.3d at 705 (stating that we afford almost complete deference to

jury’s credibility determinations).

      Appellant also points to alleged deficiencies in Pasadena Police Department

Detective T. Brinson’s investigation as facts rendering the evidence insufficient.

For example, he argues that Detective Brinson failed to visit the apartment where

the abuse occurred, he did not interview appellant’s neighbors, he did not examine

C.G.J.’s cell phone, and he did not obtain C.G.J.’s school records or speak to any

of his teachers or classmates. However, in sexual assault of a child cases, the State

has no burden to present any corroborating or physical evidence of the abuse.

Jones, 428 S.W.3d at 169; Martines, 371 S.W.3d at 240; Lee, 176 S.W.3d at 458.

      Furthermore, appellant argues that when Detective Brinson confronted him

with C.G.J.’s allegations he immediately and emphatically denied abusing C.G.J.

and that other witnesses at the apartment complex—Sergio Lara, I.G., and Kanny

Duenas—never observed anything inappropriate occurring between appellant and

C.G.J. It was within the province of the jury to weigh appellant’s testimony, the

testimony of his defensive witnesses, and C.G.J.’s testimony; and it could choose



                                         19
to believe or disbelieve all or any part of any witness’s testimony. See Bartlett,
270 S.W.3d at 150; Sharp, 707 S.W.2d at 614; Henderson, 29 S.W.3d at 623. In

finding appellant guilty, the jury implicitly credited C.G.J.’s testimony over that of

appellant and his witnesses. We will not re-evaluate this credibility determination.

See Lancon, 253 S.W.3d at 705; Williams, 235 S.W.3d at 750.

      Viewing the evidence in the light most favorable to the verdict, we conclude

that the State presented sufficient evidence to support appellant’s conviction for

three counts of aggravated sexual assault of a child.

      We overrule appellant’s first issue.

                              Denial of Motions for Mistrial

      In his second issue, appellant contends that the trial court erred in overruling

his motion for mistrial made when the State referenced an extraneous bad act

during its opening statement. In his seventh issue, appellant contends that the trial

court erred in overruling his motion for mistrial made when C.G.J. identified an

exhibit as a letter he had received from appellant while appellant was “in prison.”

      A. Standard of Review

      We review a trial court’s denial of a motion for mistrial for an abuse of

discretion. Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007). We will

uphold the trial court’s ruling if it falls within the zone of reasonable disagreement.

Id. (citing Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim. App. 2004)). A



                                          20
mistrial is required only in extreme circumstances, when the prejudice is incurable.

Id. (citing Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004)). Mistrial

is an appropriate remedy when the objectionable events “are so emotionally

inflammatory that curative instructions are not likely to prevent the jury from being

unfairly prejudiced against the defendant.” Archie v. State, 340 S.W.3d 734, 739

(Tex. Crim. App. 2011) (quoting Young v. State, 137 S.W.3d 65, 71 (Tex. Crim.

App. 2004)).

      B. Extraneous Bad Acts Mentioned in Opening Statement

      During the State’s opening statement, the prosecutor described how M.N.,

C.G.J.’s aunt, became suspicious of appellant and invited C.G.J. to live with her

family away from the Embers Apartments.          He also described how appellant

bought C.G.J. a cell phone and continued to try to contact C.G.J. The prosecutor

stated, “And you’re going to hear how [M.N. and her husband] finally confronted

[appellant] and did more than that. They went and filed a police report against him

for stalking.” Defense counsel objected, arguing that the statement was “outside

the scope of opening” and in violation of an earlier motion in limine ruling.

      Outside the presence of the jury, defense counsel argued that the

prosecutor’s statement referred to “a stalking incident that the aunt went to the

police station to talk to the police about a harassment, nothing more. It has nothing

to do with any intent to [commit] any sex act, or to any sex crime.” In response,



                                         21
the State argued that “the essence of this stalking charge goes to prove the

relationship between the defendant and the complainant.” The trial court noted

that the stalking incident “shows [appellant’s] incredible focus on this one child

and his relationship with the child.” The trial court overruled appellant’s objection

to the statement and then denied his subsequent motion for mistrial.

      The State’s opening statement shall inform the jury of “the nature of the

accusation and the facts which are expected to be proved by the State in support

thereof.” TEX. CODE CRIM. PROC. ANN. art. 36.01(a)(3) (Vernon 2007); Ford v.

State, 444 S.W.3d 171, 197 (Tex. App.—San Antonio 2014, pet. filed) (“[T]he

State has a statutory right to present to the jury its accusations against the

defendant and the facts that support it . . . .”). When evidence is admissible, no

error occurs when the prosecution refers to that evidence during opening

statements. See Watts v. State, 630 S.W.2d 737, 738 (Tex. App.—Houston [1st

Dist.] 1982, no pet.) (stating that because complainant could permissibly testify to

identification of defendant in pre-trial photo array and line up, prosecution could

permissibly refer to such during opening statement).

      Code of Criminal Procedure article 38.37, section 1(b) provides, in

aggravated sexual assault of a child cases:

      Notwithstanding Rules 404 and 405, Texas Rules of Evidence,
      evidence of other crimes, wrongs, or acts committed by the defendant
      against the child who is the victim of the alleged offense shall be
      admitted for its bearing on relevant matters, including:

                                         22
            (1)    the state of mind of the defendant and the child;
                   and
            (2)    the previous and subsequent relationship between
                   the defendant and the child.

TEX. CODE CRIM. PROC. ANN. art. 38.37, § 1(b) (Vernon Supp. 2014); see Jones v.

State, 119 S.W.3d 412, 420 (Tex. App.—Fort Worth 2003, no pet.) (holding

evidence of extraneous bad acts committed against indecency with child

complainant was admissible under article 38.37 to show states of mind and

previous and subsequent relationship between defendant and complainant); Hitt v.

State, 53 S.W.3d 697, 705 (Tex. App.—Austin 2001, pet. ref’d) (noting that, in

certain sexual abuse cases, article 38.37 supersedes Rules 402, 404, and 405).

Thus, under this section, the State may permissibly introduce testimony involving

the defendant’s extraneous bad acts when that evidence is relevant “to demonstrate

the unnatural attitude and relationship” between a defendant and his child victim.

See Sanders v. State, 255 S.W.3d 754, 759 (Tex. App.—Fort Worth 2008, pet.

ref’d); Jones, 119 S.W.3d at 420; see also Ernst v. State, 971 S.W.2d 698, 700

(Tex. App.—Austin 1998, no pet.) (“[W]e hold that the victim’s testimony of other

[extraneous] sexual conduct inflicted by appellant was relevant to show appellant’s

state of mind and the previous relationship between appellant and the victim.”).

      Here, one of the State’s theories at trial was that appellant had an

inappropriate attachment to and fixation on C.G.J. During its case-in-chief, the


                                        23
State elicited testimony from M.N. that after the abuse had occurred but before

C.G.J. made an outcry she filed a police report against appellant following her

discovery that appellant had been communicating with C.G.J. via cell phone. 7 This

extraneous evidence of appellant’s bad acts toward C.G.J. was admissible to

demonstrate the subsequent relationship between appellant and C.G.J. See TEX.

CODE CRIM. PROC. ANN. art. 38.37, § 1(b)(2); Sanders, 255 S.W.3d at 759; Jones,
119 S.W.3d at 420.       Because this evidence was admissible, the trial court

permissibly allowed the State to refer to this evidence during its opening statement.

See TEX. CODE CRIM. PROC. ANN. art. 36.01(a)(3); Ford, 444 S.W.3d at 197;

Watts, 630 S.W.2d at 738.

      We hold that the trial court did not abuse its discretion in denying

appellant’s motion for mistrial on this basis.

      C. Testimony That Appellant Sent Letter to C.G.J. While “In Prison”

      During direct-examination of C.G.J., the State asked him whether appellant

had sent him letters. C.G.J. replied that he had. The State showed C.G.J. State’s

Exhibit 14 and asked him to identify it. C.G.J. responded, “Letters from him being

in prison.” Defense counsel objected, and the trial court instructed the jury to

disregard C.G.J.’s statement. The trial court then denied appellant’s motion for

mistrial.   On appeal, appellant contends that this testimony violated his

7
      We note that appellant does not challenge the admissibility of M.N.’s testimony
      concerning the police report on appeal.

                                          24
presumption of innocence and that the trial court erred in denying his motion for

mistrial.

      Penal Code section 2.01 provides that “[a]ll persons are presumed to be

innocent” and “[t]he fact that [a person] has been arrested, confined, or indicted

for, or otherwise charged with, the offense gives rise to no inference of guilt at his

trial.” TEX. PENAL CODE ANN. § 2.01 (Vernon 2011); see also TEX. CODE CRIM.

PROC. ANN. art. 38.03 (Vernon Supp. 2014) (providing same). The “presumption

of innocence” is “an assignment of a burden of proof prior to trial based on the

substantive law requiring the State to prove guilt beyond a reasonable doubt.”

Madrid v. State, 595 S.W.2d 106, 110 (Tex. Crim. App. 1979); see also Rideau v.

State, 751 S.W.2d 248, 250 (Tex. App.—Beaumont 1988, no pet.) (“[T]he

presumption [of innocence] serves as a reminder to the jury of the state’s burden to

prove its case and as a caution that they are to consider nothing but the evidence in

passing upon the accused’s guilt.”). “When a jury is told of the presumption [of

innocence], it is told, in effect, to judge an accused’s guilt or innocence solely on

the basis of the evidence adduced at trial and not on the basis of suspicions that

may arise from the fact of his arrest, indictment, or custody.” Miles v. State, 204
S.W.3d 822, 825 (Tex. Crim. App. 2006).

      As the State points out, the letter contained within Exhibit 14 was dated July

2007, and C.G.J. did not make his outcry in this case until 2011. Thus, C.G.J.



                                         25
received the letter contained in Exhibit 14 while appellant was incarcerated on

another offense, not while appellant was incarcerated pending trial on the charged

offense. We therefore conclude that C.G.J.’s testimony that Exhibit 14 was a letter

from appellant sent while he was “in prison” does not implicate the presumption of

innocence. See id. (stating that purpose of presumption of innocence is to ensure

that jury makes its determination based on evidence presented at trial and not based

on fact that defendant has been arrested or indicted or held in custody); Madrid,
595 S.W.2d at 110 (stating that presumption of innocence is pre-trial assignment of

burden of proof requiring State to prove guilt beyond reasonable doubt).

      To the extent that it was improper for C.G.J. to refer to appellant’s having

been incarcerated for a prior conviction, we note that, when defense counsel

objected to C.G.J.’s testimony, the trial court promptly instructed the jury to

disregard C.G.J.’s statement. The Court of Criminal Appeals has held that it is

“well-settled” that

      testimony referring to or implying extraneous offenses can be
      rendered harmless by an instruction to disregard by the trial judge,
      unless it appears the evidence was so clearly calculated to inflame the
      minds of the jury or is of such damning character as to suggest it
      would be impossible to remove the harmful impression from the
      jury’s mind.

Kemp v. State, 846 S.W.2d 289, 308 (Tex. Crim. App. 1992); Nobles v. State, 843
S.W.2d 503, 514 (Tex. Crim. App. 1992) (stating that “inadvertent references to

prior incarceration can be cured of prejudicial effect” and holding that trial court’s

                                         26
“prompt and thorough instruction” to disregard witness’s reference to defendant

not wanting to go “back to prison” cured any error); Gardner v. State, 730 S.W.2d
675, 697 (Tex. Crim. App. 1987) (holding that while witness’s reference to

defendant’s prior incarceration was “undoubtedly inadmissible and prejudicial

testimony” that had no relevance to guilt-innocence phase of trial, “that bare fact,

unembellished, was not so inflammatory as to undermine the efficacy of the trial

court’s instruction to disregard it”).

      Here, C.G.J. identified State’s Exhibit 14 as “[l]etters from [appellant] being

in prison.” The trial court immediately sustained defense counsel’s objection and

instructed the jury to disregard C.G.J.’s statement.        C.G.J. made no further

references to receiving letters from appellant while he was incarcerated.

Moreover, because appellant later testified on his own behalf, his prior criminal

history, and the fact that he had been previously incarcerated, became relevant and

admissible to impeach his credibility. Thus, we conclude that the trial court’s

instruction to disregard cured any prejudice stemming from C.G.J.’s “uninvited

and unembellished” statement. See Kemp, 846 S.W.2d at 308 (“We find the

uninvited and unembellished reference to appellant’s prior incarceration—although

inadmissible—was no[t] so inflammatory as to undermine the efficacy of the trial

court’s instruction to disregard.”). We hold that the trial court did not abuse its

discretion in denying appellant’s motion for mistrial on this basis.



                                         27
      We overrule appellant’s second and seventh issues.

                                Outcry Testimony

      In his third issue, appellant contends that the trial court erred in allowing

some of the testimony by forensic interviewer Stephanie Jones because the

challenged statements exceeded the scope of the statutory outcry notice provided

by the State.

      Code of Criminal Procedure article 38.072 provides a statutory exception to

the hearsay rule for outcry statements made by a child victim of a sexual offense.

TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2 (Vernon Supp. 2014); see Sanchez v.

State, 354 S.W.3d 476, 484 (Tex. Crim. App. 2011) (“When a defendant is charged

with certain offenses against a child under the age of 14 or a disabled individual,

Article 38.072 allows into evidence the complainant’s out-of-court statement so

long as that statement is a description of the offense and is offered into evidence by

the first adult the complainant told of the offense.”). For the outcry statement to be

admissible, article 38.072 requires that before the fourteenth day before the

proceeding the State must notify the defendant of its intention to offer the

statement, provide the defendant with the name of the witness through whom it

wishes to offer the statement, and provide the defendant with “a written summary

of the statement.” TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(b); Sanchez, 354
S.W.3d at 484 (“The State must provide a summary of the outcry statement that



                                         28
will be offered into evidence.”). The trial court has broad discretion in determining

the admissibility of outcry testimony. Garcia v. State, 792 S.W.2d 88, 92 (Tex.

Crim. App. 1990); Smith v. State, 131 S.W.3d 928, 931 (Tex. App.—Eastland

2004, pet. ref’d).

      The purpose of the article 38.072 notice requirement is to prevent the

defendant from being surprised by the introduction of the outcry testimony. Gay v.

State, 981 S.W.2d 864, 866 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d). The

written summary must give the defendant adequate notice of the content and scope

of the outcry testimony. Id. The outcry statement must “describe the alleged

offense in some discernible manner,” and the statement is sufficient if it

“reasonably informs the defendant of the essential facts related in the outcry

statement.” Davidson v. State, 80 S.W.3d 132, 136 (Tex. App.—Texarkana 2002,

pet. ref’d). A trial court does not err in admitting hearsay statements not contained

in the outcry notice if those statements describe “the circumstances leading up to

the outcry statement and its details.” Gottlich v. State, 822 S.W.2d 734, 737 (Tex.

App.—Fort Worth 1992, pet. ref’d), disapproved of on other grounds by Curry v.

State, 861 S.W.2d 479 (Tex. App.—Fort Worth 1993, pet. ref’d). Any error in the

substance of an outcry notice is harmless when there is no indication that the

defendant was surprised by the outcry testimony. Owens v. State, 381 S.W.3d 696,

704 (Tex. App.—Texarkana 2012, no pet.).



                                         29
      Here, before trial, the State provided appellant with a notice of its “Intention

to Use Child Abuse Victim’s Hearsay Statement.”           This notice included the

following summary with regard to what C.G.J. told Stephanie Jones:

      On or about May 9, 2011, the complainant told Stephanie Jones, that
      the defendant had befriended him and treated him like a son. The
      defendant had him stand in front of a window and the defendant
      performed oral sex on the complainant. The complainant further
      stated that the defendant took advantage of him and raped him. The
      defendant stated that he had already seen the complainant’s penis so
      he should show it to him. The complainant told Stephanie Jones that
      the defendant touched his penis. The complainant also stated that if
      he did sexual favors for the defendant he would buy him things. The
      complainant stated that he performed oral sex on the defendant. Also,
      the defendant would masturbate while looking at the complainant and
      tell the complainant “he had a nice ass.” Also, the defendant placed
      his penis inside the complainant’s anus and licked his anus.

      At trial, before Jones testified, defense counsel made the following

objection: “My complaint is that according to the [statutory] notice, that some of

those statements are not outcry statements pursuant to 38.071 about a crime or a

wrong describing any sex acts.” The trial court did not rule on this objection at the

time, other than to state that “adequate notice was given under the outcry statute.

      During Jones’s testimony, the State asked her about the forensic interview

she conducted with C.G.J., and the following exchange occurred:

      [The State]:               Did [C.G.J.] describe the abuse?
      [Jones]:                   Yes.
      [The State]:               What did he say?




                                         30
      [Jones]:                   The first time it happened, he was at an
                                 apartment where he—
      [Defense counsel]:         Objection, Your Honor. This is outside the
                                 scope of the actual statement that was—
                                 outcry statement we discussed earlier.
      The Court:                 I don’t recall exactly what you said about
                                 that, just other statement. May I see the
                                 notice? Thank you. Your objection is
                                 overruled.

Jones then testified, in detail and without further objection, concerning C.G.J.’s

outcry statement to her in the forensic interview. Defense counsel did not request a

running objection on Jones’s testimony regarding C.G.J.’s statements made during

the forensic interview.

      Because appellant did not request a running objection and did not object to

any further testimony from Jones concerning what C.G.J. told her in the forensic

interview, appellant did not preserve any error with regard to whether these

statements exceeded the scope of the outcry notice. See Davidson, 80 S.W.3d at

138 (“Davidson did not renew his objection, and he had not requested a running

objection; therefore, Davidson did not preserve error as to this further testimony.”).

Thus, the sole question on appeal is whether the trial court erred in allowing Jones

to testify that C.G.J. told her that the first instance of abuse occurred in an

apartment. This statement does not describe any act of abuse in particular; instead,

it is a contextual statement that describes the circumstances surrounding the

charged conduct.      We conclude the objected-to statement describes “the

                                         31
circumstances leading up to the outcry statement and its details,” and therefore the

trial court did not err by overruling appellant’s objection to this testimony. See

Gottlich, 822 S.W.2d at 737.       We hold that the trial court did not abuse its

discretion in allowing Jones to testify as an outcry witness concerning C.G.J.’s

statements made during his forensic interview. 8

      We overrule appellant’s third issue.

                Testimony Beyond Scope of Witness’s Expertise

      In his fourth issue, appellant contends that the trial court erred in allowing

Jones to testify that C.G.J.’s responses during the forensic interview were

consistent with a child who had been sexually abused because this testimony was

speculative and beyond Jones’s expertise.

      Rule of Evidence 702 provides that “[i]f scientific, technical, or other

specialized knowledge will assist the trier of fact to understand the evidence or to

determine a fact in issue, a witness qualified as an expert by knowledge, skill,

experience, training, or education may testify thereto in the form of an opinion or

otherwise.” TEX. R. EVID. 702; Bryant v. State, 340 S.W.3d 1, 7 (Tex. App.—


8
      We also note that, although the trial court did not admit the video of the forensic
      interview into evidence, the State represented that defense counsel had had the
      opportunity to view the video before trial. Moreover, appellant did not argue,
      either at trial or on appeal, that he was surprised by Jones’s testimony. See Owens
      v. State, 381 S.W.3d 696, 704 (Tex. App.—Texarkana 2012, no pet.) (holding that
      any error in substance of outcry notice is harmless when there is no indication that
      defendant was surprised by outcry testimony).

                                           32
Houston [1st Dist.] 2010, pet. ref’d). “To be qualified to give expert opinion

testimony, the witness ‘must possess some additional knowledge or expertise

beyond that possessed by the average person, but the gap need not necessarily be

monumental.’” Bryant, 340 S.W.3d at 7 (quoting Davis v. State, 313 S.W.3d 317,

350 (Tex. Crim. App. 2010)).

      We review a trial court’s ruling regarding expert qualifications and the

admissibility of expert testimony for an abuse of discretion. Lagrone v. State, 942
S.W.2d 602, 616 (Tex. Crim. App. 1997). A trial court abuses its discretion only

when its decision was “so clearly wrong as to lie outside that zone within which

reasonable persons might disagree.” Cantu v. State, 842 S.W.2d 667, 682 (Tex.

Crim. App. 1992); see Hernandez v. State, 53 S.W.3d 742, 750 (Tex. App.—

Houston [1st Dist.] 2001, pet. ref’d) (“A reviewing court cannot conclude that a

trial court abused its discretion if, in the same circumstances, it would have ruled

differently or if the trial court committed a mere error in judgment.”).

      In Hernandez, this Court recognized that a witness’s field of expertise,

which concerned the “dynamics and common characteristics of a sexually abused

child,” was “certainly legitimate.” 53 S.W.3d at 750–51. We noted that the

expert, who was the executive director of the Advocacy Center for Children in

Galveston County, based her opinions on her “extensive experience observing

children in thousands of cases.”      Id.    We also stated, “Due to her superior



                                            33
knowledge concerning the behavior of children who have suffered sexual abuse,

‘Child Abuse Accommodation Syndrome’ and the common characteristics and

dynamics of sexually abused children are matters within the scope of her

expertise.” Id. at 751; see also Bryant, 340 S.W.3d at 9–10 (holding that police

investigator was qualified as expert to testify concerning concept of grooming);

Reynolds v. State, 227 S.W.3d 355, 372 (Tex. App.—Texarkana 2007, no pet.)

(noting that witness was licensed professional counselor, licensed marriage and

family therapist, was trained in forensic interviewing, and had been director of

Northeast Texas Child Advocacy Center, and holding that witness’s testimony that

she had not observed anything in complainant’s behavior to indicate coaching and

her testimony concerning delayed-outcry phenomenon was “within the scope of

her field of expertise”). This Court has also previously held that an expert in the

field of child sexual abuse “can testify to background patterns found in exploited

children and can offer opinions of whether the complainant’s statements

demonstrate a pattern consistent with other exploited children, but cannot offer

expert opinions of the child’s truthfulness.” 9 Dennis v. State, 178 S.W.3d 172, 182


9
      We note that the Court of Criminal Appeals has drawn a distinction between
      expert testimony that a particular child’s behavior is consistent with the general
      behavior of children who have been sexually abused and testimony that is a direct
      opinion on the truthfulness of a particular child. See Yount v. State, 872 S.W.2d
706, 708–09 (Tex. Crim. App. 1993). The Court of Criminal Appeals has held,
      “An expert who testifies that a class of persons to which the victim belongs is
      truthful is essentially telling the jury that they can believe the victim in the instant

                                             34
(Tex. App.—Houston [1st Dist.] 2005, pet. ref’d) (citing Duckett v. State, 797
S.W.2d 906, 915–17 (Tex. Crim. App. 1990), disapproved of on other grounds by

Cohn v. State, 849 S.W.2d 817 (Tex. Crim. App. 1993)).

      Here, on direct examination, the State asked Jones, “Was [C.G.J.’s] response

consistent with a child that had been sexually abused?” Defense counsel objected,

stating, “Objection, calls for speculation. And she is not an expert with respect to

making that evaluation.” The trial court did not rule on this objection but instead

told the State, “You will need to qualify her.”

      The State asked Jones how many forensic interviews she had conducted.

Jones responded that she did not know the exact number, but that she had

conducted over 1500 in eighteen months at the CAC.               She agreed with the

prosecutor, based on her training and experience, that there are times when a child

won’t disclose what happened, when a child does not seem to understand the

difference between the truth and a lie, when a child gives answers that are

inconsistent with someone who has been sexually abused, and when a child gives

answers that are consistent with someone who has been sexually abused. Jones



      case as well. This is not ‘expert’ testimony of the kind which will assist the jury
      under Rule 702.” Id. at 711. Here, Jones did not testify that she believed that
      C.G.J. was being truthful or that alleged child victims of sexual assault generally
      tell the truth. Instead, she testified that C.G.J.’s responses and behavior were
      consistent with the responses and behavior of children who have been sexually
      abused. This testimony is permissible expert testimony. See Dennis v. State, 178
S.W.3d 172, 182 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d).

                                          35
also testified, earlier in her testimony, that she had a master’s degree in social

work, that she had “training in forensic interviewing as well as domestic violence

and trauma,” and that, before becoming a forensic interviewer, she had worked as

an investigator for Child Protective Services. When the State again asked Jones

whether C.G.J.’s responses during his forensic interview were consistent with a

child who had been sexually abused, defense counsel again objected that Jones was

“not qualified to make this assessment,” that it is “out of the scope of her training,”

and that conducting 1500 forensic interviews in eighteen months “doesn’t make

her an expert with respect to making that particular evaluation.” The trial court

overruled the objection.

      Jones testified that she had a master’s degree in social work, that she had

worked as an investigator for Child Protective Services before becoming a forensic

interviewer, that she had had training as a forensic interviewer, and that she had

conducted at least 1500 forensic interviews at the CAC in the eighteen months

before trial. The trial court reasonably could have concluded that, as a result of her

experience, training, and education, Jones had sufficient background in the field of

forensic interviewing such that she could provide expert testimony concerning

whether C.G.J.’s responses during his forensic interview were consistent with

children who have been sexually abused. See TEX. R. EVID. 702; Bryant, 340
S.W.3d at 7 (noting that evaluation of expert’s qualifications requires trial court to



                                          36
determine whether witness has “a sufficient background in a particular field”). We

hold that the trial court did not abuse its discretion in determining that Jones was

qualified to present expert testimony.

      We overrule appellant’s fourth issue.

                        Admission of Hearsay Testimony

      In his fifth issue, appellant contends that the trial court erroneously allowed

A.G. to testify that she became suspicious of appellant after having a conversation

with M.N. about text messages from appellant that M.N. had seen on C.G.J.’s cell

phone because this testimony constituted inadmissible hearsay. In his sixth issue,

appellant contends that the trial court erroneously allowed M.N. to testify

concerning the content of the text messages.

      A. Standard of Review

      We review a trial court’s decision to admit evidence for an abuse of

discretion. Torres v. State, 71 S.W.3d 758, 760 (Tex. Crim. App. 2002) (citing

Burden v. State, 55 S.W.3d 608, 615 (Tex. Crim. App. 2001)). We will not disturb

a trial court’s evidentiary ruling if it is correct on any theory of law applicable to

that ruling. De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).

      B. A.G.’s Testimony Concerning Her Suspicions of Appellant

      Generally, the hearsay rule excludes any out-of-court statements offered by a

party at trial to prove the truth of the matter asserted. See TEX. R. EVID. 801(d)



                                         37
(defining hearsay); TEX. R. EVID. 802 (“Hearsay is not admissible except as

provided by statute or these rules or by other rules prescribed pursuant to statutory

authority.”). Texas Rule of Evidence 801 defines “matter asserted” as including

“any matter explicitly asserted, and any matter implied by a statement, if the

probative value of the statement as offered flows from declarant’s belief as to the

matter.” TEX. R. EVID. 801(c). “[A]n out-of-court ‘statement’ need not be directly

quoted in order to run afoul of the hearsay rules.” Head v. State, 4 S.W.3d 258,

261 (Tex. Crim. App. 1999).

      Appellant relies upon the Court of Criminal Appeals’ opinion in Schaffer v.

State, 777 S.W.2d 111 (Tex. Crim. App. 1989), for the proposition that the State’s

question to A.G. concerning whether she ever became suspicious of appellant’s

interactions with C.G.J. constituted backdoor hearsay.       Specifically, appellant

contends that, through this questioning, the State was attempting to place the

content of the conversation between A.G. and M.N. before the jury.

      In Schaffer, the Court of Criminal Appeals held,

      [W]here there is an inescapable conclusion that a piece of evidence is
      being offered to prove statements made outside the courtroom, a party
      may not circumvent the hearsay prohibition through artful questioning
      designed to elicit hearsay indirectly. In short, “statement” as defined
      in [the predecessor to Rule 801(c)] necessarily includes proof of the
      statement whether the proof is direct or indirect.
777 S.W.2d at 114 (emphasis in original). The court then noted that the State’s

“sole intent” in pursuing the particular line of questioning of a police officer,

                                         38
which concerned whether another officer confirmed that the defendant was a police

informant, was “to convey to the jury that [Officer] Seals had told [Officer]

Segovia [the testifying witness] that appellant was not an informant.” Id. The

Court of Criminal Appeals later held, in Head, that the issue of “[w]hether the

disputed testimony violates the hearsay prohibition necessarily turns on how

strongly the content of the out-of-court statement can be inferred from the

context.” 4 S.W.3d at 261.

      Here, A.G. testified that appellant had spent time with C.G.J. and that she

approved of this because C.G.J. needed “a good role model in his life.” Outside

the presence of the jury, the State informed the trial court of its intent to ask A.G.

whether her opinion of appellant ever changed and stated that A.G. would testify

that she became suspicious of appellant after she had a conversation with M.N., in

which M.N. told her of text messages from appellant that she had seen on C.G.J.’s

phone. Defense counsel objected to this proposed testimony as constituting third-

party hearsay. The trial court informed the State that it could ask A.G. whether her

attitude toward appellant changed, what caused that attitude change, that A.G.

could respond, “[c]onversations I had with my sister and her husband,” and then

the State could ask about A.G.’s next interaction with appellant.          The court

clarified that the State would not be allowed to ask A.G. about what M.N. had said

to her, and it overruled appellant’s hearsay objection.



                                         39
         The State later asked, “[D]id you ever become suspicious of the defendant’s

interactions with [C.G.J.]?” A.G. responded, “I really became suspicious after a

conversation I had with my sister. . . . I had a conversation with my brother-in-law

and my sister; and it made me very, very suspicious.” The State then asked A.G.

about her next interaction with appellant, during which he was very emotional,

apologized to A.G., and told her “that he loved my son and that he just wanted to

see him.” At the time A.G. testified, M.N. had not yet testified.

         A.G. thus testified only that she had a conversation with her sister and

brother-in-law that made her suspicious of appellant. She did not reference the fact

that M.N. told her about text messages that she had seen from appellant to C.G.J.

Furthermore, A.G. testified before M.N. testified about the content of the text

messages and about her own suspicions of appellant, and A.G. also testified before

both C.G.J. and Stephanie Jones testified concerning appellant’s sexual abuse of

C.G.J.

         The trial court therefore could have reasonably concluded that A.G.’s

testimony “did not lead to any inescapable conclusions as to the substance of the

out-of-court statements.” See id. at 262. A.G.’s testimony did not reveal the

substance of what her sister had told her, and no other evidence introduced as of

that point in the trial indicated the substance of A.G.’s conversation with M.N..

See id.     At most, the jury may have been able to infer that M.N. told A.G.



                                          40
something that made her think that appellant had an inappropriate relationship with

C.G.J. See id. (“The trial court could have reasonably determined that this sort of

inferential leap did not provide the requisite degree of certainty ‘that the State’s

sole intent in pursuing this line of questioning was to convey to the jury’ the

contents of the out-of-court statements.”) (emphasis in original) (quoting Schaffer,
777 S.W.2d at 114); see also Gurka v. State, 82 S.W.3d 416, 421 (Tex. App.—

Austin 2002, pet. ref’d) (“[The trial court’s] discretion is not to be disturbed unless

it is evident from the record that the sole intent in introducing the evidence was to

prove the contents of an out-of-court statement.”).

      The trial court could have reasonably concluded, based on the facts of this

case, that A.G.’s testimony “did not leave the jury with the inescapable

conclusion” that M.N. was actually the one testifying through A.G. See McCreary

v. State, 194 S.W.3d 517, 521–22 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

(“The major problem in Schaffer and Burks [v. State, 876 S.W.2d 877 (Tex. Crim.

App. 1994)] was that the prosecutor’s questioning left the jury with the

‘inescapable conclusion’ that . . . someone other than the declarant was testifying

through the witness on the stand.”). We hold that the trial court did not abuse its

discretion in allowing A.G.’s testimony.




                                           41
      C. M.N.’s Testimony Concerning Content of Text Messages

      The State sought to introduce the content of text messages that M.N. saw on

a phone given to C.G.J. by appellant. 10 Defense counsel objected to this testimony

on the basis that the text messages were not sufficiently authenticated and that they

constituted inadmissible hearsay. The trial court found “that there is sufficient

authentication” and that the text messages constituted an admission by a party

opponent and therefore did not fall within the definition of hearsay.

      Rule 801(e) provides that an admission by a party opponent, that is, a

statement that is offered against a party and is “the party’s own statement,” does

not constitute hearsay.   See TEX. R. EVID. 801(e)(2)(A).        Authentication is a

condition precedent to admissibility and is satisfied “by evidence sufficient to

support a finding that the matter in question is what its proponent claims.” TEX. R.

EVID. 901(a); Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012). In

determining authenticity issues, “The preliminary question for the trial court to

decide is simply whether the proponent of the evidence has supplied facts that are

sufficient to support a reasonable jury determination that the evidence he has

proffered is authentic.” Tienda, 358 S.W.3d at 638. One of the ways in which




10
      After M.N. saw the text messages and confronted appellant about them, C.G.J.
      deleted the messages at appellant’s direction. Thus, the text messages themselves
      were not introduced into evidence.

                                         42
evidence may be authenticated is by testimony from a witness with knowledge that

“a matter is what it is claimed to be.” TEX. R. EVID. 901(b)(1).

      Outside the presence of the jury, M.N. testified that, while he lived with her,

C.G.J. had a cell phone that he received as a gift from appellant. She testified that

C.G.J. referred to appellant as “Godfather,” that C.G.J.’s cell phone had the name

“Godfather” associated with appellant, and that the phone would state “Godfather”

when C.G.J. received text messages from appellant. M.N. stated that C.G.J. did

not refer to anyone else as “Godfather.” She also testified that she saw several text

messages on C.G.J.’s phone from “Godfather” that said “Why haven’t you called

me?,” “I miss you,” “I can’t live without you,” and “Why are you doing this to

me?” M.N. testified that she then confronted appellant about the text messages and

that he did not deny sending them. Later that night, she asked C.G.J. for his phone,

but he had already deleted the text messages at appellant’s direction.

      We conclude that M.N.’s testimony is sufficient to support a reasonable

jury’s determination that the text messages are what the State claims them to be,

that is, text messages from appellant to C.G.J. See TEX. R. EVID. 901(a); Tienda,
358 S.W.3d at 638. We hold that the trial court did not abuse its discretion in

holding that the text messages were authentic and in allowing M.N. to testify

concerning the content of the messages. See Tienda, 358 S.W.3d at 638 (“If the

trial court’s ruling that a jury could reasonably find proffered evidence authentic is



                                         43
at least ‘within the zone of reasonable disagreement,’ a reviewing court should not

interfere.”) (quoting Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.

1991)).

      Because the text messages at issue here and offered against appellant are his

own statements, these messages constitute admissions by a party opponent and

therefore do not fall within the definition of hearsay statements. TEX. R. EVID.

801(e)(2)(A); see also Hughes v. State, 4 S.W.3d 1, 6 (Tex. Crim. App. 1999) (“A

statement qualifies as an admission by party opponent if it is offered against a

party and it is the party’s own statement.”). We therefore hold that the trial court

did not abuse its discretion in admitting into evidence M.N.’s testimony concerning

the content of the text messages.

      We overrule appellant’s fifth and sixth issues.

                      Admission of Extraneous Offense Evidence

      In his eighth issue, appellant contends that the trial court erred in overruling

his motion to testify free of impeachment by prior criminal offenses because the

probative value of the convictions did not outweigh their prejudicial effect. In his

ninth issue, appellant contends that the trial court erred in allowing the State to

impeach him with a prior conviction that was more than ten years old. In his tenth

and eleventh issues, appellant contends the trial court erred in allowing the State to




                                         44
impeach him with two misdemeanor convictions for offenses that did not constitute

crimes involving moral turpitude. We consider these issues together.

      A. Standard of Review

      The trial court has “wide discretion” to decide whether to admit evidence of

a defendant’s prior convictions. Theus v. State, 845 S.W.2d 874, 881 (Tex. Crim.

App. 1992). We therefore reverse this decision on appeal only upon a showing of

a clear abuse of discretion. Id.; Davis v. State, 259 S.W.3d 778, 780 (Tex. App.—

Houston [1st Dist.] 2007, pet. ref’d). A trial court abuses its wide discretion when

its decision to admit a prior conviction lies outside the zone of reasonable

disagreement. Davis, 259 S.W.3d at 780 (quoting Theus, 845 S.W.2d at 881). We

uphold a trial court’s ruling if it is reasonably supported by the record and correct

on any theory of law applicable to the case. State v. Dixon, 206 S.W.3d 587, 590

(Tex. Crim. App. 2006); see also De La Paz, 279 S.W.3d at 344 (“[I]f the trial

court’s evidentiary ruling is correct on any theory of law applicable to that ruling,

it will not be disturbed even if the trial judge gave the wrong reason for his right

ruling.”).

      B. Admissibility of Prior Convictions

      Rule of Evidence 609 provides that evidence of a witness’s prior conviction

shall be admitted as impeachment evidence if the crime was a felony or a

misdemeanor involving moral turpitude, and the court determines that the



                                         45
probative value of admitting the prior conviction outweighs its prejudicial effect.

TEX. R. EVID. 609(a); Davis, 259 S.W.3d at 780–81.           Such evidence is not

admissible if more than ten years have elapsed since the date of conviction or the

release of the witness from confinement, whichever is later, unless the trial court

determines, in the interests of justice, that the probative value of the prior

conviction supported by specific facts and circumstances substantially outweighs

its prejudicial effect. TEX. R. EVID. 609(b); Davis, 259 S.W.3d at 781. However,

“subsequent convictions for felonies or misdemeanors involving moral turpitude

may remove any taint of remoteness from prior convictions.” Davis, 259 S.W.3d

at 781; Rodriguez v. State, 129 S.W.3d 551, 559 (Tex. App.—Houston [1st Dist.]

2003, pet. ref’d) (“A misdemeanor theft conviction is a crime involving moral

turpitude, and, therefore, it can be ‘tacked onto’ remote convictions and cause them

to be treated as not remote under Rule 609(a).”); Hernandez v. State, 976 S.W.2d
753, 755 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d) (“[T]he ‘tacking’ of the

intervening convictions causes a conviction older than 10 years to be treated as not

remote.”).

      In Theus, the Court of Criminal Appeals set out a non-exclusive list of

factors that courts should consider when determining whether the probative value

of a prior conviction outweighs its prejudicial effect. 845 S.W.2d at 880; Davis,
259 S.W.3d at 782. These factors include: (1) the impeachment value of the prior



                                        46
crime; (2) the temporal proximity of the past crime relative to the charged offense

and the witness’s subsequent criminal history; (3) the similarity between the past

crime and the charged offense; (4) the importance of the defendant’s testimony;

and (5) the importance of the credibility issue. Theus, 845 S.W.2d at 880; Davis,
259 S.W.3d at 782. The party seeking to introduce evidence of prior convictions

pursuant to Rule 609 bears the burden of demonstrating that the probative value of

the prior conviction outweighs its prejudicial effect. Theus, 845 S.W.2d at 880;

Davis, 259 S.W.3d at 782.

            1. Appellant’s 1992 Aggravated Assault Conviction

      In his ninth issue, appellant contends that the trial court erred in allowing the

State to impeach him with a 1992 conviction for aggravated assault because the

conviction was more than ten years old at the time of trial. Appellant argued that

the trial court impermissibly used a 2006 misdemeanor conviction that did not

involve moral turpitude to “tack onto” the 1992 conviction and bring it within the

ten-year period of Rule 609(a).

      Under the “tacking” doctrine, a subsequent conviction for a felony or a

misdemeanor involving moral turpitude “may remove any taint of remoteness from

prior convictions.” Davis, 259 S.W.3d at 781; see also Lucas v. State, 791 S.W.2d
35, 51 (Tex. Crim. App. 1989) (“Evidence of the lack of reformation or subsequent

felony and certain misdemeanor convictions may then cause the prior conviction to



                                         47
fall outside the general rule and not be subject to the objection of remoteness.”)

(emphasis in original). Courts then analyze the prior conviction under Rule 609(a),

which requires only that the probative value of the conviction outweigh its

prejudicial effect, as opposed to Rule 609(b), which requires the probative value of

the prior conviction to substantially outweigh its prejudicial effect. See TEX. R.

EVID. 609(a)–(b).

      Appellant argues that the trial court could not permissibly use his 2006

misdemeanor assault conviction to “tack onto” his 1992 aggravated assault

conviction and bring that conviction within Rule 609(a)’s ten-year period. In

making his argument that the 1992 conviction must be treated as remote and thus

evaluated under Rule 609(b)’s “substantially outweighs” standard, however,

appellant ignores his 2009 felony conviction for possession of a controlled

substance. Even if the trial court erred in using the 2006 misdemeanor assault

conviction for tacking purposes, the 2009 felony conviction can be “tacked onto”

the otherwise-remote 1992 conviction and can cause the 1992 conviction to be

treated as not remote and analyzed under Rule 609(a). See Davis, 259 S.W.3d at

781; Rodriguez, 129 S.W.3d at 559; see also De La Paz, 279 S.W.3d at 344 (“[I]f

the trial court’s evidentiary ruling is correct on any theory of law applicable to that

ruling, it will not be disturbed even if the trial judge gave the wrong reason for his

right ruling.”). We therefore use Rule 609(a)’s standard of whether the probative



                                          48
value of the 1992 conviction outweighed its prejudicial effect to determine whether

the trial court abused its discretion in admitting evidence of this prior conviction.

See Hernandez, 976 S.W.2d at 755 (“[T]he 609(a) standard is appropriate because

the ‘tacking’ of the intervening convictions causes a conviction older than 10 years

to be treated as not remote.”).

      With regard to the first Theus factor, the impeachment value of the prior

crime, we note that the impeachment value of prior offenses involving deception or

moral turpitude is greater than for offenses involving violence, which are likely to

have more a greater prejudicial effect. Theus, 845 S.W.2d at 881; Davis, 259
S.W.3d at 782.     Appellant’s 1992 conviction for aggravated assault involves

violence, not deception, and, thus, this factor weighs against admission of the prior

offense.

      The second factor, temporal proximity and subsequent criminal history,

“favor[s] admission if the past crime is recent and if the witness has demonstrated

a propensity for running afoul of the law.” Theus, 845 S.W.2d at 881; Davis, 259
S.W.3d at 782. Here, the aggravated assault conviction occurred in 1992, more

than ten years before the charged offense and twenty years before trial, so this past

crime is not recent; however, appellant had three intervening convictions in

between 1992 and the time of trial in 2013, thus demonstrating a “propensity for




                                         49
running afoul of the law.” See Theus, 845 S.W.2d at 881. This factor therefore

weighs in favor of admission.

      Regarding the third Theus factor, similarity between the past offense and the

current charged offense “militates against admissibility, whereas dissimilarity

between the past offense and the current offense favors admissibility.” Davis, 259
S.W.3d at 783. “The rationale behind this is that the admission for impeachment

purposes of a crime similar to the crime charged presents a situation where the jury

would convict on the perception of a past pattern of conduct, instead of on the facts

of the charged offense.” Theus, 845 S.W.2d at 881. Here, the 1992 offense of

aggravated assault is not similar to the charged offenses of aggravated sexual

assault of a child. Thus, this factor also weighs in favor of admission of the 1992

conviction.

      The fourth and fifth Theus factors are related “because both depend on the

nature of a defendant’s defense and the means available to him of proving that

defense.” Id. In situations in which a defendant presents an alibi defense and can

call other witnesses, his credibility is not likely to be a critical issue. Id. When,

however, the case involves the testimony of only the defendant and the State’s

witnesses, the importance of the defendant’s credibility and his testimony

escalates, and as the importance of his credibility increases, so does the need to

allow the State an opportunity to impeach the defendant’s credibility. Id.; Davis,



                                         50
259 S.W.3d at 784. Here, appellant called a few other witnesses in his defense,

primarily to testify that appellant did not have an inappropriate relationship with

them when they were young boys and that they never saw any indication that

appellant and C.G.J. had an inappropriate relationship. Appellant and C.G.J. were

the only direct eyewitnesses to the alleged acts of sexual abuse, and, therefore,

both appellant’s credibility and C.G.J.’s credibility were critical.         Because

appellant’s credibility was of great importance in this case, the State had a

corresponding need to be able to impeach his credibility. See Theus, 845 S.W.2d

at 881; Davis, 259 S.W.3d at 784 (“[T]he complainant and appellant provided the

only direct eyewitness testimony concerning the assault. Moreover, the credibility

of the complainant and appellant were critical issues because the complainant and

appellant each testified that the other was the aggressor in the incident.”). We

therefore conclude that the fourth and fifth Theus factors favor admission of the

past conviction.

      We conclude that all but one of the Theus factors favors admission of

appellant’s 1992 conviction for aggravated assault. We therefore hold that the

probative value of this conviction outweighs its prejudicial effect and that the trial

court did not abuse its discretion in admitting evidence of this conviction. See

Davis, 259 S.W.3d at 784.




                                         51
            2. Appellant’s Two Misdemeanor Convictions

      In his tenth and eleventh issues, appellant contends that the trial court erred

in allowing the State to impeach him with a 2006 misdemeanor conviction for

assault on a family member and a 2004 misdemeanor conviction for harboring a

runaway because neither offense involved moral turpitude.

      Courts have defined “moral turpitude” as encompassing crimes that involve:

      (1)   “dishonesty, fraud, deceit, misrepresentation, or deliberate
            violence”;
      (2)   matters of “personal morality”;
      (3)   conduct committed “knowingly contrary to justice, honesty,
            principle, or good morals”;
      (4)   “baseness, vileness, or depravity”;
      (5)   conduct “immoral in itself, regardless of whether it is
            punishable by law,” in that the “doing of the act itself, and not
            its prohibition by statute, fixes the moral turpitude”; or
      (6)   “immoral conduct” that is “willful, flagrant, or shameless, and
            which shows a moral indifference to the opinion of the good
            and respectable members of the community.”

Escobedo v. State, 202 S.W.3d 844, 848 (Tex. App.—Waco 2006, pet. ref’d)

(citing In re G.M.P., 909 S.W.2d 198, 208 (Tex. App.—Houston [14th Dist.] 1995,

no writ), and Turton v. State Bar of Tex., 775 S.W.2d 712, 716 (Tex. App.—San

Antonio 1989, writ denied)); see also Hardeman v. State, 868 S.W.2d 404, 405

(Tex. App.—Austin 1993, pet. dism’d) (“‘Moral turpitude’ has been defined as




                                         52
‘[t]he quality of a crime involving grave infringement of the moral sentiment of the

community as distinguished from statutory mala prohibita.’”).

      Courts have held that, generally, misdemeanor assaultive offenses that do

not involve female victims are not crimes of moral turpitude and that misdemeanor

assaultive offenses that do involve female victims are crimes of moral turpitude.

See Hardeman, 868 S.W.2d at 405–07 (discussing progression of case law). In

holding that an assault by a man against a woman is a crime involving moral

turpitude, the Austin Court of Appeals stated that this offense is “generally

regarded by the members of our society as more morally culpable than some other

types of assaultive crimes.” Id. at 407. Here, appellant had a 2006 misdemeanor

conviction for assault on a family member.         The record indicates that the

complainant for that offense was a minor child. We conclude that, as with assaults

committed against women, an assault committed against a child is “generally

regarded by the members of our society as more morally culpable” and that this

offense involves conduct that is “knowingly contrary” to “good morals.” See

Hardeman, 868 S.W.2d at 407; see also Escobedo, 202 S.W.3d at 848 (defining

“moral turpitude” as involving conduct committed “knowingly contrary

to . . . good morals”). We conclude that, under the facts of this case, appellant’s

2006 conviction for misdemeanor assault on a family member constitutes a crime




                                        53
involving moral turpitude and thus may be used for impeachment if its probative

value outweighs its prejudicial effect.

      The 2006 conviction involves violence, rather than deception, and thus this

Theus factor weighs against admission of the conviction. See Theus, 845 S.W.2d

at 881; Davis, 259 S.W.3d at 782. The 2006 conviction occurred one year after the

charged offense and thus, along with appellant’s 2009 felony conviction,

demonstrates that he has a propensity for running afoul of the law. See Theus, 845
S.W.2d at 880 (stating that second factor to consider is “temporal proximity of the

past crime relative to the charged offense”); Davis, 259 S.W.3d at 782. This factor

therefore weighs in favor of admission. The 2006 offense for misdemeanor assault

on a family member is not similar to the charged offense of aggravated sexual

assault of a child, and thus this Theus factor also weighs in favor of admission. See

Theus, 845 S.W.2d at 881; Davis, 259 S.W.3d at 783. We have already held that

the fourth and fifth Theus factors weigh in favor of admission. Thus, as with

appellant’s 1992 aggravated assault conviction, four of the five Theus factors

weigh in favor of admission. We therefore conclude that the trial court did not

abuse its discretion in determining that the probative value of appellant’s 2006

conviction for assault on a family member outweighed its prejudicial effect. See

Davis, 259 S.W.3d at 784.




                                          54
      With regard to appellant’s 2004 misdemeanor conviction for harboring a

runaway child, we assume, without deciding, that this offense did not constitute a

crime involving moral turpitude and thus the trial court erred in allowing the State

to impeach appellant with this conviction. We therefore turn to whether this

decision constituted reversible error.

      Error in the admission of evidence is non-constitutional error subject to a

harm analysis under Texas Rule of Appellate Procedure 44.2(b). TEX. R. APP. P.

44.2(b); Jabari v. State, 273 S.W.3d 745, 754 (Tex. App.—Houston [1st Dist.]

2008, no pet.). We disregard any non-constitutional error that does not affect a

defendant’s substantial rights by having a “substantial and injurious effect or

influence in determining the jury’s verdict.” Jabari, 273 S.W.3d at 754 (citing

Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000)); see TEX. R. APP. P.

44.2(b). We should not reverse a conviction for non-constitutional error if, after

examining the record as whole, we have “fair assurance that the error did not

influence the jury, or had but a slight effect.” Jabari, 273 S.W.3d at 754 (citing

Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)); Hankins v. State,

180 S.W.3d 177, 182 (Tex. App.—Austin 2005, pet. ref’d) (“[W]e consider the

entire record, including testimony, physical evidence, the nature of the evidence

supporting the verdict, the character of the alleged error, the State’s theory, the

defensive theory, and closing arguments.”).



                                         55
      Here, C.G.J. testified that appellant sexually assaulted him on numerous

occasions. Stephanie Jones testified that C.G.J. disclosed several acts of sexual

abuse during his forensic interview. Appellant, on the other hand, denied the

allegations and testified that he did not have any sexual contact with C.G.J.

Appellant called three witnesses who had also lived at the Embers Apartments and

who testified that appellant did not have an inappropriate relationship with them

and that they never noticed anything inappropriate about appellant’s relationship

with C.G.J.

      At the time the State asked appellant about his 2004 conviction for harboring

a runaway child, defense counsel asked for a limiting instruction. The trial court

instructed the jury: “[T]he information that you just heard about the defendant’s

convictions may only be considered in determining his credibility as a witness and

for no other purpose.” The trial court also included the following instruction in the

written charge:

      You are instructed that certain evidence was admitted before you in
      regard to the defendant’s having been charged and convicted of an
      offense or offenses other than the one for which he is now on trial.
      Such evidence cannot be considered by you against the defendant as
      any evidence of guilt in this case. Said evidence was admitted before
      you for the purpose of aiding you, if it does aid you, in passing upon
      the weight you will give his testimony, and you will not consider the
      same for any other purpose.

The State mentioned the 2004 harboring a runaway child conviction on three

occasions: (1) the prosecutor asked appellant about his four prior convictions;

                                         56
(2) the prosecutor asked whether I.G., who had testified in appellant’s favor, had

been the runaway child that appellant had harbored; and (3) the prosecutor

mentioned this offense when summarizing I.G.’s testimony supporting appellant

during closing argument. Aside from pointing out that I.G. was the child involved

in the harboring-a-runaway offense, the State did not elicit details about that

offense or otherwise emphasize it.

      We conclude that, when considering the testimony, the nature of any error,

the trial court’s limiting instructions, and the lack of emphasis on the 2004

conviction during the State’s questioning of appellant and closing argument, we

have “fair assurance that the error,” if any, “did not influence the jury, or had but a

slight effect.” Jabari, 273 S.W.3d at 754. We hold that the trial court’s decision to

allow the State to impeach appellant with the 2004 conviction for harboring a

runaway child, even if improper, did not constitute reversible error.

      We overrule appellant’s eighth, ninth, tenth, and eleventh issues. 11


11
      We note that, aside from arguing in his eighth issue that the trial court erroneously
      allowed the State to cross examine him about his prior convictions when the
      record did not establish that the probative value of his convictions outweighed
      their prejudicial effect, appellant does not raise any specific argument on appeal
      for why his 2009 felony conviction for possession of a controlled substance was
      inadmissible. He makes no effort to analyze the admissibility of this conviction
      under Theus. As a drug conviction that did not involve deception, moral turpitude,
      or violence, this conviction had a lower impeachment value, which weighs against
      admission. See Denman v. State, 193 S.W.3d 129, 136 (Tex. App.—Houston [1st
      Dist.] 2006, pet. ref’d). This conviction occurred four years after the charged
      offense and is not similar to the charged offense, and thus the second and third
      Theus factors weigh in favor of admission. See Theus v. State, 845 S.W.2d 874,

                                           57
                               Improper Jury Argument

      In his twelfth issue, appellant contends that the trial court erroneously

overruled his objection to the prosecutor’s question during jury argument, “Now

has Defense counsel offered any evidence—anything to suggest why a 16 year old

boy would make this up?” Appellant argues that this statement improperly shifted

the burden of proof to appellant.

      Jury argument is permissible if it falls within one of the following

categories: (1) summation of the evidence; (2) reasonable deduction from the

evidence; (3) answer to the argument of opposing counsel; and (4) plea for law

enforcement. Wesbrook v. State, 29 S.W.3d 103, 115 (Tex. Crim. App. 2000);

Mims v. State, 434 S.W.3d 265, 275 (Tex. App.—Houston [1st Dist.] 2014, no

pet.). The parties have wide latitude in drawing inferences from the evidence, so

long as the inferences are reasonable, fair, legitimate, and offered in good faith.

Mims, 434 S.W.3d at 275 (citing Gaddis v. State, 753 S.W.2d 396, 398 (Tex. Crim.

App. 1988)). When examining challenges to a jury argument, courts consider the

remark in the context in which it appears. Id. (citing Gaddis, 753 S.W.2d at 398).




      881 (Tex. Crim. App. 1992); Davis v. State, 259 S.W.3d 778, 782–83 (Tex.
      App.—Houston [1st Dist.] 2007, pet. ref’d). We have already held that the fourth
      and fifth Theus factors favor admission of appellant’s prior convictions. See
      Theus, 845 S.W.2d at 881; Davis, 259 S.W.3d at 784. We therefore hold that the
      trial court did not abuse its discretion in holding that the probative value of
      appellant’s 2009 possession conviction outweighed its prejudicial effect.

                                         58
      Courts have held that, during jury argument, the State may comment on a

defendant’s failure to present evidence in his favor. See Jackson v. State, 17
S.W.3d 664, 674 (Tex. Crim. App. 2000) (“We have held that the prosecutor may

comment on the defendant’s failure to produce witnesses and evidence so long as

the remark does not fault the defendant for exercising his right not to testify.”);

Patrick v. State, 906 S.W.2d 481, 491 (Tex. Crim. App. 1995) (“[I]f the language

can reasonably be construed to refer to appellant’s failure to produce evidence

other than his own testimony, the comment is not improper.”); Caron v. State, 162
S.W.3d 614, 618 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (“During jury

argument, the State may comment on appellant’s failure to present evidence in his

favor.”). Jury argument pointing out that the defendant has failed to present

evidence in his favor does not shift the burden of proof but instead summarizes the

state of the evidence and is a reasonable deduction from the evidence. See Caron,
162 S.W.3d at 618 (holding that prosecutor’s statement that “[i]f there is

something out there that is going to exonerate you, you want to make it known”

was permissible jury argument); see also Baines v. State, 401 S.W.3d 104, 109

(Tex. App.—Houston [14th Dist.] 2011, no pet.) (holding that prosecutor’s

statement that defendant “has the same subpoena power” and could have called

witnesses to testify in his defense was “a permissible remark about appellant’s




                                        59
failure to produce evidence in his favor on his defense and did not shift the burden

of proof to appellant”).

      Here, during closing argument, the prosecutor summarized C.G.J.’s outcry

to his mother, the police, and Jones. The prosecutor then stated, “Now, has

Defense counsel offered any evidence—anything to suggest why a 16-year-old boy

would make this up?” Appellant then objected “to any reference as to why. We

have no burden of proof.” The trial court overruled appellant’s objection.

      The prosecutor’s statement was not such that the jury “would necessarily

and naturally take it as a comment on the defendant’s failure to testify.” 12 See

Bustamante v. State, 48 S.W.3d 761, 765 (Tex. Crim. App. 2001); Baines, 401
S.W.3d at 108. Rather, it referred to the state of the evidence, reflecting that

appellant did not, for example, offer any witnesses to testify that C.G.J. had

motivation to get appellant in trouble. Thus, the language the prosecutor used “can

be reasonably construed as referring to a defendant’s failure to produce testimony

or evidence from sources other than himself.” Baines, 401 S.W.3d at 108. The

prosecutor’s statement here was a permissible remark on appellant’s failure to

produce evidence in his favor, and this statement did not shift the burden of proof

to appellant. See id. at 109; Caron, 162 S.W.3d at 618. We hold that the trial

court did not err in overruling appellant’s objection to improper jury argument.


12
      We also note that, in this case, appellant testified on his own behalf.

                                            60
      We overrule appellant’s twelfth issue.

                              Decision to Cumulate Sentences

      Finally, in his thirteenth issue, appellant contends that the trial court erred

when it ordered appellant’s sentences in cause numbers 1308988 and 1328806 to

run concurrently and the sentence in cause number 1328807 to be cumulated and to

begin after appellant finished serving his sentences for cause numbers 1308988 and

1328806.     Appellant contends that the trial court’s decision to cumulate the

sentences violated his right to a jury trial.

      Penal Code section 3.03(a) provides, “When the accused is found guilty of

more than one offense arising out of the same criminal episode prosecuted in a

single criminal action, a sentence for each offense for which he has been found

guilty shall be pronounced. Except as provided by Subsection (b), the sentences

shall run concurrently.” TEX. PENAL CODE ANN. § 3.03(a) (Vernon Supp. 2014).

Subsection (b) provides that when a defendant is found guilty of more than one

offense arising out of the same criminal episode, “the sentences may run

concurrently or consecutively if each sentence is for a conviction of” an offense

under Penal Code section 22.021 “committed against a victim younger than 17

years of age at the time of the commission of the offense regardless of whether the

accused is convicted of violations of the same section more than once or is

convicted of violations of more than one section.” Id. § 3.03(b)(2)(A); see also



                                            61
TEX. CODE CRIM. PROC. ANN. art. 42.08(a) (Vernon Supp. 2014) (providing that

trial court has discretion to order that sentences run concurrently or be cumulated).

       The Texas Legislature has “assigned the task of cumulating sentences

exclusively to the trial judge.” Beedy v. State, 250 S.W.3d 107, 110 (Tex. Crim.

App. 2008); Barrow v. State, 207 S.W.3d 377, 380 (Tex. Crim. App. 2006). In

some cases, the trial court is statutorily required to cumulate individual

punishments, and in other cases, the trial court’s decision to cumulate sentences is

discretionary. Beedy, 250 S.W.3d at 110. A trial court’s decision to cumulate is “a

normative, discretionary function that does not turn on discrete findings of fact.”

Id.; Barrow, 207 S.W.3d at 380. Thus, when a trial court lawfully exercises the

option to cumulate sentences, “that decision is unassailable on appeal.” Beedy, 250
S.W.3d at 110; Barrow, 207 S.W.3d at 381 (comparing trial court’s option to

cumulate sentences to jury’s “essentially unfettered” discretion in imposing

punishment within relevant statutory punishment range). “The Legislature has

charged the trial court with the determination of whether to cumulate, and the trial

court is free to make this determination so long as the individual sentences are not

elevated beyond their respective statutory maximums.” Barrow, 207 S.W.3d at

382.

       In Barrow, the Court of Criminal Appeals also addressed whether a trial

court’s decision to cumulate sentences pursuant to section 3.03 violated the United



                                         62
States Supreme Court’s decision in Apprendi v. New Jersey, the defendant’s Sixth

Amendment right to a jury trial, and due process. The Court of Criminal Appeals

held that, under Apprendi, when a defendant elects to have the jury assess

punishment, “any discrete finding of fact that has the effect of increasing the

maximum punishment that can be assessed must be made by the jury, even if that

fact-finding occurs as part of the punishment determination.” Id. at 379; see also

Apprendi, 530 U.S. 466, 490, 120 S. Ct. 2348, 2362–63 (2000) (“Other than the

fact of a prior conviction, any fact that increases the penalty for a crime beyond the

prescribed statutory maximum must be submitted to a jury, and proved beyond a

reasonable doubt.”). The court noted that Apprendi prohibits the trial court from

“unilaterally increasing individual sentences on the basis of facts that were not

resolved by the jury.” Barrow, 207 S.W.3d at 379 (emphasis in original). The

court stated that Apprendi does not “speak to a trial court’s authority to cumulate

sentences when that authority is provided by statute and is not based upon discrete

fact-finding, but is wholly discretionary.” Id.; Alameda v. State, 235 S.W.3d 218,

224 (Tex. Crim. App. 2007) (“[T]he Apprendi line of cases does not apply to a trial

court’s decision to cumulate jury-imposed sentences.”).

      A jury convicted Barrow of two counts of sexual assault and assessed

punishment within the statutory punishment range for each conviction. Barrow,
207 S.W.3d at 379. The Court of Criminal Appeals reasoned that when the trial



                                         63
court decided to cumulate the sentences, the court “in no way altered either of the

individual sentences.” Id. (emphasis in original). The court’s decision to cumulate

the sentences “did not raise the ‘statutory maximum’ punishment for either

offense.” Id. The court further concluded that because cumulating sentences does

not “implicate discrete fact finding that affects the ‘statutory maximum’

punishment,” the decision to cumulate also “does not activate the Sixth

Amendment right to a jury determination.” Id. at 380. The court also analogized

the decision to cumulate to the jury’s—or the trial court’s, in a bench trial—broad

discretion to impose a punishment within the statutory punishment range and stated

that the decision to cumulate, although statutorily placed with the trial court instead

of the jury, is of an “essentially normative, non-fact-bound character.” Id. at 381.

The court held that it does “not believe that the legislatively endowed, normative

decision whether to cumulate sentences exceeds that level of discretion that the

Supreme Court has always recognized as consistent with due process.” Id. at 382.

      Here, the jury found appellant guilty of three counts of aggravated sexual

assault of a child, and it assessed punishment at sixty-eight years’ confinement for

each count, an amount within the permissible statutory punishment range. See

TEX. PENAL CODE ANN. § 12.32(a) (Vernon 2011) (providing that punishment

range for first-degree felony is five to ninety-nine years’ confinement or

confinement for life); id. § 22.021(e) (providing that aggravated sexual assault of



                                          64
child is first-degree felony).      Penal Code section 3.03(b)(2)(A) provides the

statutory authority for the trial court, within its discretion, to cumulate the

sentences assessed.    See id. § 3.03(b)(2)(A).    The trial court, in deciding to

cumulate the sentence for cause number 1328807, acted within its statutory

discretion. As this decision did not increase any of the three individual sentences

imposed, the trial court did not violate Apprendi, the Sixth Amendment right to a

jury trial, or due process. See Barrow, 207 S.W.3d at 379–82. We therefore hold

that the trial court did not abuse its discretion when it ordered the sentences in

cause numbers 1308988 and 1328806 to run concurrently and the sentence in cause

number 1328807 to be cumulated and to begin after appellant served the sentences

in cause numbers 1308988 and 1328806.

      We overrule appellant’s thirteenth issue.

                                      Conclusion

      We affirm the judgment of the trial court.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Higley, and Brown.

Publish. TEX. R. APP. P. 47.2(b).




                                          65